       Case 1:21-cv-00636-NONE-SKO Document 6 Filed 05/18/21 Page 1 of 2


 1 CAROLYN HUNT COTTRELL (SBN: 166977)
   SCHNEIDER WALLACE COTTRELL KONECKY LLP
 2 2000 Powell Street, Suite 1400
   Emeryville, California 94608
 3 Tel: (415) 421-7100; Fax: (415) 421-7105
   Email: ccottrell@schneiderwallace.com
 4

 5 Attorney for Plaintiff and Class members

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
     MONIQUE TIRADO,                               Case No. 1:21-cv-00636-NONE-SKO
10
                          Plaintiff,               PROOF OF SERVICE OF:
11                                                   CLASS ACTION COMPLAINT FOR
              vs.                                    VIOLATIONS, Civil Case Cover Sheet,
12                                                   Summons in a Civil Case, Order Setting
     VICTORIA’S SECRET STORES, LLC, ET AL.
13                                                   Mandatory Scheduling Conference, Standing
                         Defendant.                  Order, Amended Standing Order in Light of
14                                                   Ongoing Judicial Emergency in the Eastern
                                                     District of California, Magistrate Judge
15                                                   Consent in Civil Cases: Know Your Rights,
                                                     Notice of Availability Voluntary Dispute
16                                                   Resolution
17
                                                   SERVED ON:
18                                                   L BRANDS, INC.

19

20

21

22

23

24

25

26
27

28

     _________________________________________________________________________________
                                          PROOF OF SERVICE
Case 1:21-cv-00636-NONE-SKO Document 6 Filed 05/18/21 Page 2 of 2
